DETAILED ACTION
This office action is response to 01/18/2022. Claims 2-21 are presented for examination.

The e-Terminal disclaimers filed on 02/18/2022 has been reviewed and are accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-21 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to independent claims xxxx the prior art of record xxxxx et al (US Publication No. 2016/0239803) in view of xxxx et al (US Publication No.  2015/034,7869), further in view of xxxx et al.  (US Publication No.  2012/031,4082) alone or in combination fails to anticipate or render obvious the claim invention, 	

xxxx et al. (prior art on the record) teaches a system that directed to enabling a recipient to be confident that an item delivered by an AV originates from a known or expected source and/or has not been modified or tampered with en route to the recipient. Utilizing authentication data that can be stored in a ‘black-box’-style unit of the AV, certain metrics or information about the delivery (such as location waypoints, altitude measurements, weather measurements, images captured on route, delivery route, weight changes, item size .
xxxxx et al. (prior art on the record) teaches a system that is provided for electronic authentication. A modified electronic image is generated by altering at least a pixel of an electronic image. The electronic image is an image that has been previously viewed by an user during a setup process. In response to receiving an authentication request from the user, the modified electronic image is displayed to the user via an electronic display along with one or more other electronic images. A determination is made as to whether the user is able to recognize the modified electronic image. In response to determination that the user is able to recognize the modified electronic image, the authenticating request is granted.

xxxxx et al. (prior art on the record) teaches a system for identification and/or authentication of a user in a travel terminal, the system comprising: a multiuser interactive screen having one or more interaction zones, with which a user can interact; an image generation system for generating information on the interaction zone to provide information to the user with which the user can interact and; an image capture system which generates a captured image of any item in contact with the interaction zone; are cognition system for recognizing one or more features from the captured image to enable identification and/or authentication of the user; a communication system for communicating with the user by means of the image generation means to confirm identification or request additional information’

None of the prior art of record teaches the non-obvious feature of the present invention, “ in response to receiving an authentication credential from a user device, determining a location corresponding to a user of the user device; determining information that corresponds to the determined location; transmitting a plurality of selectable options to the user device, wherein the ”, in combined with other limitations as detailed in independent claims. 

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 2-21 hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432